OPINION — AG — ** CONSTITUTIONALITY — APPROPRIATIONS FROM THE GENERAL REVENUE FUND ** THE OKLAHOMA PLANNING AND RESOURCES BOARD IS PROHIBITED AT THE PRESENT TIME, 74 Ohio St. 346.8 [74-346.8] AS AMENDED, FROM CHARGING FOR ENTRANCE TO STATE PARKS; THE OKLAHOMA LEGISLATURE IF IT DEEMS IT PROPER AND ADVISABLE TO DO SO, IT IS NOT PROHIBITED BY THE CONSTITUTION FROM ENACTING A STATUTE AUTHORIZING OR REQUIRING THE OKLAHOMA PLANNING AND RESOURCES BOARD TO COLLECT RATES, FEES, TOLLS, OR CHARGES FOR ENTRANCE INTO STATE PARKS WHICH ARE SUPPORTED IN PART, BY APPROPRIATIONS FROM THE GENERAL REVENUE FUND. (PARKS, BONDS, STATE AGENCY, RECREATIONAL ACTIVITY) CITE: 74 Ohio St. 356.8 [74-356.8] (JAMES C. HARKIN)